DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1,2,7-10,15-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 

Step 1 of the USPTO’s eligibility analysis entails considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. 
Claims 1-8 and 16-20  are directed to  an apparatus and claims 9-15 are directed to a method.  As such, the claims are directed to a statutory category of invention.

If the claim recites a statutory category of invention, the claim requires further analysis in Step 2A. Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance is a two-prong inquiry. In Prong One, examiners evaluate whether the claim recites a judicial exception.
Claim 1 recites the abstract limitations determine correlations, determine lost connection,  determine a technical limit for the wellbore drilling operation based on the correlations. These limitations, as drafted, are a process that, under its broadest reasonable interpretation, cover performance of the limitations in the mind, or by a human using pen and paper, and therefore recite mental processes. More specifically, other than reciting “a processing device” that the method steps are performed by a processor, nothing in the claim element precludes the aforementioned steps from practically being performed in the human mind, or by a human using pen and paper. The mere recitation of a generic computer does not take the claim out of the mental process grouping.  Thus, the claim recites an abstract idea.
Claim 9 recites the abstract limitation  including the method steps determine correlations, determine lost connection, determine a technical limit for the wellbore drilling operation based on the correlations. These limitations, as drafted, are a process that, under its broadest reasonable interpretation, cover performance of the limitations in the mind, or by a human using pen and paper, and therefore recite mental processes. Nothing in the claim element precludes the aforementioned steps from practically being performed in the human mind, or by a human using pen and paper. Though not explicitly recited, the mere recitation of a generic computer  would not take the claim out of the mental process grouping.  Thus, the claim recites an abstract idea.
Claim 16 recites the abstract limitations determine correlations, determine lost connection,  determine a technical limit for the wellbore drilling operation based on the correlations. These limitations, as drafted, are a process that, under its broadest reasonable interpretation, cover performance of the limitations in the mind, or by a human using pen and paper, and therefore recite mental processes. More specifically, other than reciting “a non transitory computer readable medium” with instructions executed by a processing device, nothing in the claim element precludes the aforementioned steps from practically being performed in the human mind, or by a human using pen and paper. The mere recitation of a generic computer does not take the claim out of the mental process grouping.  Thus, the claim recites an abstract idea.

	If the claim recites a judicial exception (i.e., an abstract idea enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance, a law of nature, or a natural phenomenon), the claim requires further analysis in step 2A Prong Two. In step 2A Prong Two, examiners evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
 Claim 1 recites a processing device and a memory device. Claim 16 recites a non-transitory computer-readable medium  and a processing device and  which are used to  perform the abstract limitation of claims 1 and 16 (see above).
The processing device, memory and non transitory computer readable medium are generic computer components that  are recited at a high level of generality, and, as applied, are  tools used in their ordinary capacity to perform operations of claims 1 and 16 and therefore amounts to “apply it.”   The claimed computer components are recited at a high level of generality and are merely invoked as tool to perform the abstract idea.  
With respect to claim  9, the limitation(s) lack any recitation of a machine, let alone a recitation which creates a substantial tie so as to impose meaningful limitations on the claims scope.  Accordingly, the identified abstract concepts can be processed entirely manually.
Claims 1, 9 and 19 also recite  the additional element of receive real-time data of a wellbore drilling operation which amounts to insignificant extra-solution activity i.e. pre-solution activity.
Claims 1,9 and 16 further recite the additional element of apply a machine-learning algorithm to the real-time data  are  mere instructions to perform the abstract idea, because the additional elements does no more than merely invoke computers or machinery as a tool to perform an existing process.
Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

If the additional elements do not integrate the exception into a practical application in step 2A Prong Two, then the claim is directed to the recited judicial exception, and requires further analysis under Step 2B to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).
As discussed above, with respect to claims 1 and 16,  the additional elements ( processing device, memory and  non-transitory computer readable medium) amount to mere tools to perform the abstract idea. Similarly, recitation of computing components for executing the method of claim 9, if recited, would amount to mere tools to perform the abstract idea. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).
As discussed above, the additional elements of  receive real-time data of a wellbore drilling operation amounts to insignificant extra-solution activity. The Symantec, TLI, OIP Techs. and buySAFE court decisions cited in MPEP 2106.05(d)(II) indicate that mere receiving or transmitting data over a network is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is here).
As discussed above the additional elements of apply a machine-learning algorithm are  mere instructions to apply an exception. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. See Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014); Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)  (use of mathematical algorithm being applied on a general purpose computer  is considered to be mere instructions to apply an exception, because they do no more than merely invoke computers or machinery as a tool to perform an existing process).
Thus, even when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea.  
	Referring to claims 2,10 and 17, the recitation of determined a total minimal connection, an invisible lost time, a conventional non-productive time, a perfect well time, or a combination thereof for the wellbore drilling operation based on the technical limit is further directed to a method of organizing human activity/mental process, as described in claim 1. For the reasons described above with respect to claim 1, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.
	Referring to claims 7 and 15, the additional elements of generate drilling data for the lost connection based on the correlations and the historic drilling reports amounts to extra-solution activity (i.e. post-solution activity).  Furthermore, the Symantec, TLI, OIP Techs. and buySAFE court decisions cited in MPEP 2106.05(d)(II) indicate that mere receiving or transmitting data over a network is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is here). Thus, even when viewed as an ordered combination, nothing in the claim(s) add significantly more (i.e. an inventive concept) to the abstract idea.
	Referring to claim 8, the recitation of correlations comprise one or more of real- time variable correlations, well directional plan correlations, geology and geophysics data correlations, tortuosity correlations, or rig variable correlations merely narrows the previously recited abstract idea limitations. For the reasons described above with respect to claim 1, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6,13-14 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 5, line 3 the applicant recites “the technical limit for the depth of the wellbore”.  Claim 1 from which claim 5 depends recites “a technical limit for the wellbore drilling operation”.  In claim 5,  it is unclear whether the applicant is referring to the technical limit for the wellbore drilling operation at  a particular depth of the wellbore or if the applicant is referring to the technical limit of the depth of the wellbore itself.  Clarification or correction is required.  This same indefiniteness applies to claims 13 and 20.
	Claims 6 and 14 depend from claims 5 and 13 respectively and likewise are indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2,7-10,15-17 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Johnston et al. 20180087351.
Referring to claim 1, 9 and 16, Johnston discloses  a system comprising: a processing device (see paragraph 0195 and figure. 16, at 1604); and a memory device ( see paragraph 0195 computer readable media blocks, figure 16, at 1606) that includes instructions executable by the processing device for causing the processing device to: receive real-time data of a wellbore drilling operation (see paragraph 0054 and 0055, sensor can provide data is real time to processor); apply a machine-learning algorithm to the real-time data to determine a lost connection of the wellbore drilling operation (see paragraph 0196 and 0198, identifying a gap in information); apply the machine-learning algorithm to determine correlations between the real-time data and historic drilling reports ( see paragraph 0202, models of based on  offset wells and other information of a subsurface domain); and determine a technical limit for the wellbore drilling operation based on the correlations ( see paragraph 0203 determining drill parameters based on design parameters of offset and drilling parameter determined from modeled well).
Referring to claims 2, 10, and 17, Johnston discloses the determining a total minimal connection for the wellbore drilling operation based on the technical limit (see claim 5, , can identify a gap in time).
Referring to claims 7 and 15, Johnston discloses he memory device further includes instructions executable by the processing device for causing the processing device to generate drilling data for the lost connection based on the correlations and the historic drilling reports (see paragraph 0248, simulation drilling of well to generate simulation results for at least a portion of the gap).
Referring to claim 8, Johnston discloses the correlations comprise geology and geophysics data correlations (see paragraph 0202, correlations can be about geologic environment).

Claim(s) 1-2,7-10,15-17 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Vinay et al. 20200116887.
Referring to claim 1, 9 and 16, Vinay discloses  a system comprising: a processing device (210); and a memory device ( see paragraph 0027 memory device is there to process the data) that includes instructions executable by the processing device for causing the processing device to: receive real-time data of a wellbore drilling operation (see paragraph 0016); apply a machine-learning algorithm to the real-time data to determine a lost connection of the wellbore drilling operation (see paragraph 0053 data quality is evaluated which includes gaps in data); apply the machine-learning algorithm to determine correlations between the real-time data and historic drilling reports ( see paragraph 0052, system uses knowledge base of current and prior wells); and determine a technical limit for the wellbore drilling operation based on the correlations ( see paragraph 0052 limits on the drilling operation is based on correlations from machine learning algorithms).
Referring to claims 2, 10, and 17, Vinay discloses the determining a total minimal connection for the wellbore drilling operation based on the technical limit (see paragraph 0053 identify a gap in time interval).
Referring to claims 7 and 15, Vinay discloses the memory device further includes instructions executable by the processing device for causing the processing device to generate drilling data for the lost connection based on the correlations and the historic drilling reports (see paragraph 0053, can determine gaps in a time interval).
Referring to claim 8, Vinay discloses the correlations comprise the correlations comprise one or more of real- time variable correlations, well directional plan correlations, geology and geophysics data correlations, tortuosity correlations, or rig variable correlations (see paragraph 0052, correlations include time based measurement data, drilling dynamics, earth properties, drilling processes ).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-4,11-12,18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vinay et al. 20200116887 in view of Samuel 20190242236.
Referring to claims 3,11, and 18, Vinay discloses  memory device further includes instructions executable by the processing device for causing the processing device to output a command to cause an adjustment of the wellbore drilling operation (see paragraph 0044 controller can generate a signal to adjust drilling parameters).  Vinay does not disclose making adjustments based on invisible lost time.  Samuel teaches making adjustments to mitigate invisible lost time help in improve the drilling efficiency of the drilling operations (see paragraph 0010).  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date to modify the system, method and apparatus disclosed by Vinay to output a command to cause an adjustment of the wellbore drilling operation based on invisible lost time in view of the teachings of Samuel in order to improve the efficiency of the drilling operation.
Referring to claims 4,12,19, Vinay discloses the technical limit varies during the wellbore drilling operation based on a depth of a wellbore ( see paragraph 0052,determining the limits is based on real time depth, therefore, as depth changes the technical limits can change) .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNA WRIGHT whose telephone number is (571)272-7027. The examiner can normally be reached M-F 8 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571- 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Giovanna Wright/Primary Examiner, Art Unit 3672